Citation Nr: 1232036	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for spondylolisthesis, lumbosacral spine, L5-S1 (low back disability).

2.  Entitlement to a rating in excess of 10 percent for residuals, left knee injury.

3.  Entitlement to a rating in excess of 10 percent for residuals, right knee injury.

4.  Entitlement to service connection for bilateral hip condition, claimed as secondary to the service-connected low back disability.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972, and from February 1976 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran was last afforded a VA examination concerning his claimed conditions in March 2007.  The available evidence is insufficient to determine the current severity of the service-connected low back and bilateral knee disabilities.  Although the Veteran has submitted additional private treatment records since that time, they are insufficient to adequately evaluate such disabilities, or for a full grant of benefits.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (stating that VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the Veteran has submitted a February 2010 fully favorable decision from the Social Security Administration (SSA), which indicates consideration of medical and other evidence concerning the low back, knees, hips, and nonservice-connected conditions including neck pain and dizziness.  The medical records and any other determinations associated with this claim have not been considered.  As they are pertinent to the Veteran's claims on appeal, such records must be obtained.

Concerning the service connection claim, the March 2007 examiner found no diagnosable hip disorder, and x-rays were negative at that time.  The Veteran reported that he began to have hip pain, as well as pain and numbness or tingling in the lower extremities, in approximately 2005.  He contends that he has a bilateral hip disorder as secondary to his service-connected low back disability.  

The Board notes that service connection may not be granted where there is no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

However, the rating criteria for the spine indicate that a separate rating may be assigned for associated objective neurological abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239, General Rating Formula for Disease and Injuries of the Spine, Note (1).  It is unclear if the Veteran's complaints of hip pain have been considered on this basis.  Further, it does not appear that his complaints of numbness or tingling in the lower extremities have been considered in connection with his claim for a higher rating for the service-connected low back disability.  In this regard, a May 2006 private record reflects diagnoses including symptoms of left sensory radiculopathy without MRI evidence of disc herniation.  

Additionally, it has been more than five years since the last examination, and there may now be a diagnosable hip disorder.  The Veteran has submitted recent private records that show decreased range of motion of the hip, but there is no indication of a diagnosed hip disorder in such records, or a nexus to the low back disability.  

Accordingly, the case must be remanded to obtain medical records and determinations associated with the Veteran's SSA disability claim, as well as any pertinent outstanding treatment records.  Thereafter, the Veteran should be afforded another VA examination to determine the nature and severity of any current low back, knee, and hip disorders, to include any functional impairment or impact on employability.  The examiner should offer an etiological opinion as to any diagnosable hip disability.  Additionally, the examiner should state whether any symptoms in the lower extremities or hips constitute objective neurological abnormalities associated with the service-connected low back disability. 

With regard to the claim for a TDIU, a total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, a percentage threshold must be met to be eligible for a TDIU.  If there is only one service-connected disability, it shall be ratable at 60 percent or more; and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For these purposes, in determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a TDIU, the record must reflect some factor which takes the Veteran's case outside the norm of his or her service-connected disabilities.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, it is not necessary to show 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran is service-connected for multiple disabilities: a low back disability, bilateral knee disabilities, depression as secondary to the low back disability, and multiple lipomas.  Considering the disabilities that stem from a common etiology and/or involve affect the same bodily system (i.e., the musculoskeletal system) as a single disability for the purposes of meeting the percentage threshold for a TDIU, all of the disabilities except for lipoma would be considered a single disability rated as 60 percent disabling.  However, as the lipomas are noncompensably disabling, he does not have an overall combined rating of 70 percent.  Therefore, the percentage threshold is not currently met.

Nevertheless, there is evidence of unemployability due solely to service-connected disabilities.  The Board notes that, in a February 2010 decision, the Veteran was awarded disability benefits from the SSA based on multiple disabilities, including several nonservice-connected conditions, effective since September 30, 2008.  Additionally, an October 2005 letter from the Department of the Army indicates that the Veteran had chronic back pain leading to permanent duty restrictions as a police officer.  The Veteran was then approved for retirement from the federal government due to medical disability in March 2006 based on restrictions including sedentary work only, and inability to perform as a police officer.  However, a September 2006 VA examiner opined that the Veteran was unemployable for physical and sedentary work due to the service-connected low back disability and bilateral knee disabilities.  Similarly, a March 2007 VA examiner opined that the severity of the Veteran's low back disability would prevent any significant active work performance as well as sedentary work.  A private provider also indicated in a May 2006 examination that the Veteran's ability to sit, stand, walk, lift, carry, bend, and squat is impaired by chronic low back pain.  

As such, if the Veteran is not found to be entitled to higher individual or combined disability ratings upon remand, such that he would meet the percentage threshold criteria for a TDIU, then the case should be forwarded to the Director, Compensation & Pension Service, for extra-schedular consideration of a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding VA or other treatment records pertaining to his low back, knees, or hips since March 2007; and to complete an authorization form (VA Form 21-4142) for any non-VA provider.  Upon receipt of any necessary authorizations, request copies of any identified, outstanding records.  

2.  Request copies of all determinations and medical records associated with the Veteran's SSA disability benefits.

3.  All requests and responses for the above-described records, including negative responses, should be documented.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should be allowed an appropriate time to provide any such records.

4.  After completing all of the above, schedule the Veteran for VA examination to determine the current severity of his low back and bilateral knee disabilities, and the nature and etiology of any current bilateral hip disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Measure and record all subjective and objective symptomatology of the low back disability, to include any functional impairment or effect on employability.  In particular, state whether any symptomatology in the lower extremities constitutes a neurological abnormality associated with the low back.  If so, please identify the affected nerve.  A complete rationale or explanation should be provided for any opinion offered.

(b)  Measure and record all subjective and objective symptomatology of the bilateral knee disabilities, to include any functional impairment or effect on employability.

(c)  Concerning the hips:

(1)  Identify any diagnosable bilateral hip disability, based on subjective and objective evidence.  

(2)  Was any diagnosed condition at least as likely as not (probability of 50 percent or more) proximately caused or worsened beyond its normal progression (aggravated) by the low back disability?  If not, is the hip condition at least as likely as not otherwise related to the Veteran's military service?

(3)  If there is no diagnosable condition, does any symptomatology in the hips constitute a neurological abnormality associated with the low back?  If so, please identify the affected nerve.  A complete rationale or explanation should be provided for any opinion offered.

5.  If the Veteran is not found to be entitled to a higher rating or ratings for service-connected disabilities so as to meet the schedular threshold criteria for a TDIU, with consideration of the provisions concerning a single disability for these purposes set forth in 38 C.F.R. § 4.16(a), then the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

